Motion Granted; Abatement Order filed December 17, 2013




                                              In The

                             Fourteenth Court of Appeals
                                           ____________

                                      NO. 14-13-00667-CV
                                           ____________

 ARTHUR F. PRESTON, INDIVIDUALLY AND AS TRUSTEE OF THE ARTHUR F.
            PRESTON TRUST UTA DATED MARTCH 1, 1988, Appellant

                                                V.

                            STEPHANIE ANN PRESTON, Appellee


                            On Appeal from the 284th District Court
                                   Montgomery County, Texas
                             Trial Court Cause No. 11-11-12525 CV


                                   ABATEMENT ORDER

         On December 12, 2013, the parties filed a joint motion to abate the appeal to permit the
parties to effectuate a settlement. The motion is granted. Accordingly, we issue the following
order.

         The court ORDERS the appeal abated until March 14, 2014. The appellate deadlines in
this case are suspended until the abatement period has ended.
      If the parties are successful in their settlement negotiations, the court ORDERS the
parties to file a motion to dismiss the appeal, other dispositive motion, or a motion for
additional time to file the dispositive motion, within ten days from the conclusion of the
abatement period. If no settlement agreement is reached, appellant shall file his brief at the end
of the abatement period.

      The appeal is ABATED, treated as a closed case, and removed from this court’s active
docket until March 14, 2014, at which time the appeal will be reinstated. The court will also
consider an appropriate motion to reinstate the appeal filed by any party. Any party may also
file a motion to dismiss the appeal or other dispositive motion at any time. Any party may also
file a motion to extend the abatement period to finalize a settlement.

                                         PER CURIAM




                                                2